Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/01/2022.

EXAMINER’S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Moon (Reg. No. 66,933) on 07/15/2022.

4.       The application has been amended as follows: 
5.       Claim 39, line 1; Please change ***A computer readable*** to ***A non-transitory computer readable***.
6.       Claim 40, line 1; Please change ***The computer readable*** to ***The non-transitory computer readable***.
7.       Claim 41, line 1; Please change ***The computer readable*** to ***The non-transitory computer readable***.
8.       Claim 42, line 1; Please change ***The computer readable medium The method according*** to ***The non-transitory computer readable medium 
9.      Claim 43, line 1; Please change ***The computer readable medium The method according*** to ***The non-transitory computer readable medium 
10.      Claim 44, line 1; Please change ***The computer readable medium The method according*** to ***The non-transitory computer readable medium 
11.      Claim 45, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
	Claim 45, line 2; Please change ***ojbject*** to ***object***
12.      Claim 46, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
13.      Claim 47, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
14.      Claim 48, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
15.      Claim 49, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
16.      Claim 50, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 
17.      Claim 51, line 1; Please change ***The method according*** to ***The non-transitory computer readable medium 


Status of Claims
18.       Claims 25-51 are pending in this application.
           Claims 1-24 are canceled.
	Claims 39-51 are newly added. 

	
Examiner’s Statement of Reasons for Allowance
19.         Claims 25-51 are allowed.

20.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 25:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“causing a display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth function; and causing the display of the communication terminal to display, according to accepting the predetermined touch operation when the Bluetooth function is disabled, notification information about the setting.” along with all the other limitations as required by independent claim 25.

Regarding Claim 38:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a Bluetooth communication interface capable of performing Bluetooth communication conforming to Bluetooth specifications; 	a display on which information is displayed; and a controller, including a processor and a memory, configured to: cause the display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth function; and cause the display of the communication terminal to display, according to accepting the predetermined touch operation when the Bluetooth function is disabled, notification information about the setting.” along with all the other limitations as required by independent claim 38.

Regarding Claim 39:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“causing a display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth function; and causing the display of the communication terminal to display, according to accepting the predetermined touch operation when the Bluetooth function is disabled, notification information about the setting.” along with all the other limitations as required by independent claim 39.

21.       It follows that claims 26-37, and 40-51 are then inherently allowable for depending on an allowable base claim.
22.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677